DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 1, 2 and 7-9 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Hong et al, U.S. Patent Application Publication No. 2013/0317815 (hereinafter Hong).
	Regarding claim 1, Hong discloses a method for correcting infant crying identification, which is for identifying a crying of an infant, the method for correcting infant crying identification comprising:
	a detecting step providing an audio unit (from Figure 1, see unit 11) to detect a sound around the infant to generate a plurality of audio samples;
	a converting step providing a processing unit (from Figure 1, see unit 14) to convert the audio samples to generate a plurality of audio spectrograms;

	an incremental training step providing an incremental model to train the infant crying features to generate an identification result (from paragraph 0033, see an output of a special need);
	a judging step providing the processing unit to judge whether the identification result is correct according to a real result of the infant, wherein in response to the identification result is different from the real result, an incorrect (from paragraph 0036, see incorrect) result is generated; and
	a correcting step providing the processing unit to correct (from paragraph 0036, see correct) the incremental model according to the incorrect result. 

	Regarding claim 2, see Figure 1.
	
	Regarding claim 7, see Figure 2.

	Regarding claim 8, Hong discloses a system for correcting infant crying identification, which is for identifying a crying of an infant, the system for correcting infant crying identification comprising:
	an audio unit (from Figure 1, see unit 11) detecting a sound around the infant to generate a plurality of audio samples; and
	a processing module electrically connected to the audio unit, wherein the processing module comprises:

a real result corresponding to the crying of the infant (from paragraph 0036, see correct special need);
a common model (from Figure 1, see unit 23) created from the audio samples; and
an incremental model created from a plurality of infant crying features (from paragraph 0033, see an output of a special need); and

a processing unit connected to the audio unit and the memory and receiving the audio samples, wherein the processing unit converts the audio samples to generate a plurality of audio spectrograms (from Figure 1, see unit 14), the processing unit extracts the audio spectrograms through the common model to generate a plurality of infant crying features, the processing unit trains the infant crying features through the incremental model to generate an identification result, and the processing unit judges whether the identification result is correct according to the real result (from paragraph 0036, see needs to be re-trained);

	wherein in response to the identification result is different from the real result, the processing unit generates an incorrect result, and the processing unit corrects (from paragraph 0036, see correct) the incremental model according to the incorrect result. 

.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Jeong et al, U.S. Patent Application Publication No. 2020/0302949 (hereinafter Jeong).
	Regarding claim 4, although Hong teaches the common model is a neural network (see Figure 1), Hong does not explicitly teach that the common model is a CNN. All the same, Jeong discloses that the common model is a CNN (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to modify Hong wherein the common model is a CNN as taught by Jeong. This modification would have improved the system’s efficiency by requiring less training time as suggested by Jeong. 

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Tashev et al, U.S. Patent Application Publication No. 2019/0318755 (hereinafter Tashev).
	Regarding claim 4, although Hong teaches the incremental model is a neural network (see Figure 1), Hong does not explicitly teach that . 

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Nyayate et al, U.S. Patent Application Publication No. 2021/0360349 (hereinafter Nyayate).
	Regarding claim 6, Hong does not explicitly teach that each of the audio spectrograms is a Mel-spectrogram. All the same, Nyayate discloses that each of the audio spectrograms is a Mel-spectrogram (see paragraph 0051). Therefore, it would have been obvious to one of ordinary skill in the art to modify Hong wherein each of the audio spectrograms is a Mel-spectrogram as taught by Nyayate. This modification would have improved the system’s flexibility by allowing for different types of spectrograms as suggested by Nyayate.

Allowable Subject Matter
7.	Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
February 8, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652